--------------------------------------------------------------------------------

EXECUTION VERSION

COOPERATION AGREEMENT

This Cooperation Agreement (this "Agreement") is made and entered into as of
April 14, 2020 by and among MobileIron, Inc., a Delaware corporation (the
"Company"), Altai Capital Management, L.P., a Delaware limited partnership
("Altai Capital"), Altai Capital Management, LLC, a Delaware limited liability
company ("Altai Management"), and Rishi Bajaj ("Mr. Bajaj" and, collectively
with Altai Capital and Altai Management, "Altai" and each of Mr. Bajaj, Altai
Capital and Altai Management an "Altai Party") (each of the Company and each
Altai Party, a "Party" to this Agreement, and collectively, the "Parties").

RECITALS

WHEREAS, the Company and Altai have engaged in various discussions on a
confidential basis concerning the Company's operations (the "Discussions");

WHEREAS, as of the date of this Agreement, Altai has a combined beneficial
ownership (as determined under Rule 13d-3 promulgated under the Exchange Act (as
defined below)) interest in the common stock of the Company (the "Common Stock")
totaling, in the aggregate, approximately 6.89% of the shares of Common Stock
issued and outstanding on the date of this Agreement; and

WHEREAS, the Company and Altai have come to an agreement with respect to the
composition of the Board of Directors of the Company (the "Board") and certain
other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties agree as follows:

1. Board Matters and Related Agreements

(a) Board Changes.

(i) The Company agrees that, as promptly as practicable following the execution
and delivery of this Agreement (and in any event within four (4) business days
after the date hereof), the Board shall take all necessary actions to appoint to
the Board Mr. Bajaj (also referred to herein as the "Altai Designee") in the
class of directors with terms expiring at the 2022 annual meeting of the
Company's stockholders.

(ii) Concurrent with the Board's appointment of the Altai Designee to the Board,
the Board shall take all necessary actions to immediately appoint the Altai
Designee to serve on the Strategy Committee of the Board.  The Altai Designee
thereafter shall be considered for service on the basis as and consistent with
practice for all other directors on all existing committees of the Board or any
committees of the Board formed in the future.

(iii) Altai acknowledges and agrees, and represents to the Company that, the
Altai Designee (w) is independent of the Company, (x) qualifies as "independent"
pursuant to Nasdaq listing standards, (y) has the relevant financial and
business experience to be a director of the Company, and (z) satisfies the
publicly disclosed guidelines and policies with respect to service on the Board
as of the date hereof, including, without limitation, the Company's Corporate
Governance Guidelines.

--------------------------------------------------------------------------------

(iv) Prior to the date of this Agreement, the Altai Designee has submitted to
the Company:

(x) a fully completed copy of the Company's standard director & officer
questionnaire and other onboarding documentation (including an authorization
form to conduct a background check) required by the Company in connection with
the appointment or election of new Board members, and

(y) a written representation that such person, upon appointment to the Board,
would be in compliance with, and will comply with, all applicable
confidentiality, corporate governance, conflict of interest, Regulation FD, code
of conduct and ethics, and stock ownership and trading policies and guidelines
of the Company that have been publicly disclosed or otherwise provided to such
person prior to such date.

(v) Altai shall notify the Company as promptly as practicable (and in any event
within two (2) business days) if at any time Altai's aggregate beneficial
ownership of Common Stock decreases to less than 3% of the Company's
then-outstanding Common Stock. 

(b) Related Agreements.

(i) Altai shall not, directly or indirectly, compensate or agree to compensate
the Altai Designee for his service as a director of the Company.  For the
avoidance of doubt, nothing in this provision shall limit Altai's right to
compensate Mr. Rishi as a principal of Altai.

(ii) Each Altai Party shall cause its Affiliates and Associates to comply with
the terms of this Agreement and shall be responsible for any breach of this
Agreement by any such Affiliate or Associate.

(iii) Altai shall appear in person or by proxy, and shall cause all shares of
Common Stock then-owned (beneficially or otherwise) by Altai or any of its
Affiliates to be present for quorum purposes, at the 2020 annual meeting of the
Company's stockholders (the "2020 Annual Meeting") and each other annual,
special or extraordinary meeting of the Company's stockholders (if any) held
during the Standstill Period (as defined below), and at each such meeting shall
vote or cause to be voted all shares of Common Stock then-owned (beneficially or
otherwise) by Altai or any of its Affiliates (A) in favor of the Company's
nominees for members of the Board and against any proposed directors not
nominated by the Company, and (B) in accordance with the Board's recommendation
with respect to each of the other proposals put forth at such meeting; provided,
however, that to the extent that both Institutional Shareholder Services (ISS)
and Glass Lewis & Co. recommend against any such proposal at any such meeting
then Altai shall be free to vote on such proposal at such meeting in its
discretion.

2. Standstill Provisions

From the date of this Agreement until the termination of the Standstill Period
(defined below), each Altai Party shall not, and shall cause its Affiliates and
Associates not to, without the prior written consent of the Board (which consent
may be given or withheld by the Board in its sole discretion), directly or
indirectly, in any manner, do any of the following:

--------------------------------------------------------------------------------

(a) enter into or effect any "short sale" (as such term is defined in Rule 200
of Regulation SHO of the Exchange Act) of any Voting Securities or any hedging
transaction which establishes a net short position with respect to any Voting
Securities;

(b) (i) engage, or in any way participate, directly or indirectly, in any
"solicitation" (as such term is defined in Rule 14a-1(l) under the Exchange Act)
of proxies or consents, (ii) seek to advise, encourage or influence any person
with respect to the voting of any Voting Securities, (iii) initiate, propose or
otherwise "solicit" (as such term is defined in Rule 14a-1(l) under the Exchange
Act) shareholders of Company for the approval or rejection of any shareholder
proposal, (iv) initiate, encourage or participate in any "vote no," "withhold"
or similar campaign with respect to any stockholder meeting, (v) induce or
attempt to induce any other person to initiate any such shareholder campaign or
proposal or participate in any such campaign or shareholder proposal, or (vi)
call or attempt to call a special meeting of the Company's stockholders or
demand a copy of Company's list of stockholders or its other books and records,
in each case, other than by the Altai Designee only in his capacity as and in
the exercise of his fiduciary duties as director of the Company;

(c) deposit any Voting Securities in any voting trust or subject any Voting
Securities to any arrangement or agreement with respect to the voting thereof;

(d) seek, alone or in concert with others, to (i) obtain representation on the
Board (other than as provided in Section 1 hereof), nominate or otherwise elect
or appoint, or recommend for election, nomination or appointment, any member of
the Board, (ii) effect the removal of any member of the Board or (iii) seek or
offer to control or influence, in any manner, the Board, business(es), assets,
management, policies, capital structure, ownership or tax status of Company,
other than, in the case of this clause (iii), in connection with the
Discussions; in each case , other than by the Altai Designee only in his
capacity as and in the exercise of his fiduciary duties as director of the
Company;

(e) effect or seek to effect (including, without limitation, by entering into
any discussions, negotiations, agreements or understandings whether or not
legally enforceable with any person), offer or propose to effect, cause or
participate in or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, (i) any acquisition or sale
of all or substantially all of the securities, assets or businesses of Company
or any of its Affiliates, (ii) any tender offer, exchange offer, merger,
acquisition, share exchange, joint venture, business combination or other
similar transaction involving any Voting Securities or any of the assets or
businesses of Company or any of its Affiliates or (iii) any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to Company or any of its Affiliates or any portion of its or their
assets or businesses (each, an "Extraordinary Transaction"); provided, however,
this paragraph shall not restrict such persons from tendering shares, receiving
payment for shares or otherwise participating in any Extraordinary Transaction
on the same basis as other shareholders of Company or any of its Affiliates, or
from participating in any Extraordinary Transaction that has been approved by
the Board;

--------------------------------------------------------------------------------

(f) initiate any litigation or other court or arbitral proceedings against the
Company or any of its Affiliates (other than litigation against the Company for
purposes only of enforcing this Agreement);

(g) (i) enter into any discussions, negotiations, agreements or understandings
with any Third Party with respect to any of the actions described in this
Section 2, (ii) advise, assist, encourage or seek to persuade any Third Party to
take any action with respect to any of the actions described in this Section 2,
(iii) form, join or in any way participate in a partnership, syndicate or other
group (including, without limitation, any "group" as defined under Section
13(d)(3) of the Exchange Act), other than a group composed solely of affiliated
entities of Altai, with respect to any of the actions described in this Section
2 or (iv) otherwise take or cause any action inconsistent with any of the
actions described in this Section 2; or

(h) make a public request, or any request that reasonably would be expected to
require the Company or Altai or any of its Affiliates or Associates to disclose
publicly, in any form that the restrictions of this Section 2 be waived or that
the Company or the Board take any action which would permit Altai or any of its
Affiliates or Associates to take any of the actions described in this Section 2;

provided, that nothing in this Section 2 shall (A) prevent Altai and its
Affiliates, Associates or Representatives from making (x) any factual statement
as required by applicable legal process, subpoena or legal requirement from any
governmental authority with competent jurisdiction over the party from whom
information is sought (other than any such requirement arising from actions by
Altai in violation of this Agreement), provided, that Altai, prior to making any
such statement, shall have used reasonable efforts to cause such statement to be
treated confidentially and to provide to the Company as much prior notice as
practicable so that the Company may seek confidential treatment of such
statement, or (y) private communication to the Company that would not be
reasonably expected to trigger public disclosure obligations for any Party and
(B) be deemed to limit the exercise in good faith by the Altai Designee of his
fiduciary duties solely in his capacity as a director of the Company.

For purposes of this Section 2, the term "Standstill Period" shall mean the 
period starting on the date hereof until the date determined pursuant to either:
(a) if the Altai Designee shall have resigned from the Board and all committees
of the Board prior to the date that is two (2) weeks prior to the last day of
the time period established pursuant to the Bylaws for stockholders to deliver
notice to the Company of director nominations to be brought before the 2021
annual meeting of the Company's stockholders (the "2021 Relevant Date")  then
the 2021 Relevant Date; or (b) if, on the 2021 Relevant Date the Altai Designee
has not resigned from the Board, then the date that is two (2) weeks prior to
the last day of the time period established pursuant to the Bylaws for
stockholders to deliver notice to the Company of director nominations to be
brought before the 2022 Annual Meeting (the "2022 Relevant Date").

3. Representations and Warranties of the Company

The Company represents and warrants to Altai that:

(a) the Company has the corporate power and authority to execute this Agreement;

--------------------------------------------------------------------------------

(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; and

(c) the execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to the Company, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both would constitute such a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound.

4. Representations and Warranties of Altai

Each Altai Party represents and warrants to the Company that:

(a) Altai has the corporate power and authority to execute this Agreement, and
the authorized signatory of Altai set forth on the signature page hereto has the
power and authority to execute this Agreement and any other documents or
agreements to be entered into in connection with this Agreement and to bind
Altai thereto;

(b) this Agreement has been duly authorized, executed and delivered by Altai,
and is a valid and binding obligation of Altai, enforceable against Altai in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles;

(c) the execution of this Agreement, the consummation of any of the transactions
contemplated hereby, and the fulfillment of the terms hereof, in each case in
accordance with the terms hereof, will not conflict with, or result in a breach
or violation of the organizational documents of Altai as currently in effect;

(d) the execution, delivery and performance of this Agreement by Altai does not
and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to Altai, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both would constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which Altai is a party or by which it is bound;

(e)  as of the date of this Agreement, Altai Capital, Altai Management and Mr.
Bajaj each is the beneficial owner of the number of shares of Common Stock as is
set forth on the signature page hereof, and none of Altai Capital, Altai
Management or Mr. Bajaj nor any of their respective Affiliates owns,
beneficially or otherwise, any other Voting Securities, or owns any Voting
Securities of record, and none of Altai Capital, Altai Management or Mr. Bajaj,
nor any of their respective Affiliates, owns or holds, beneficially or
otherwise, any Synthetic Positions; and

--------------------------------------------------------------------------------

(f) as of the date of this Agreement, Altai does not currently have, and does
not currently have any right to acquire, any interest in any other securities of
the Company (or any rights, options or other securities convertible into or
exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such securities or any obligations measured by the price
or value of any securities of the Company or any of its controlled Affiliates,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of Common Stock,
whether or not any of the foregoing would give rise to beneficial ownership, and
whether or not to be settled by delivery of Common Stock, payment of cash or by
other consideration, and without regard to any short position under any such
contract or arrangement).

5. Certain Definitions

The following terms used in this Agreement have the meanings set forth below:

(a) "Affiliate" has the meaning ascribed thereto in Rule 12b-2 under the
Exchange Act.

(b) "Associate" has the meaning ascribed thereto in Rule 12b-2 under the
Exchange Act.

(c) "Exchange Act" means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(d) "person" means any individual, partnership, limited partnership,
corporation, limited liability company or other entity, group, syndicate, trust,
government or agency thereof, or any other association or entity.

(e) "Representative" means the directors, officers, partners, employees, members
or agents of each Party (acting in such capacity), as applicable.

(e) "Synthetic Position" means any option, warrant, convertible security, stock
appreciation right, swap agreement or other contractual right, whether or not
presently exercisable, which has an exercise or conversion privilege or a
settlement payment or mechanism at a price related to Voting Securities or a
value determined in whole or part with reference to, or derived in whole or in
part from, the market price or value of Voting Securities, and which increases
in value as the value of Voting Securities increases or decreases or which
provides to the holder of such right an opportunity, directly or indirectly, to
profit or share in any profit derived from any increase or decrease in the value
of Voting Securities, in any case without regard to whether (x) such right
conveys any voting rights in such Voting Securities to the holder thereof or any
of such holder's Affiliates or Associates or is required to be, or is capable of
being, settled in whole or in part through delivery of such securities, or (y)
the holder thereof or any of such person's Affiliates or Associates may have
entered into other transactions that hedge the economic effect thereof. 

(f) "Third Party" means any person that is not a party hereto or a
Representative of a party hereto.

--------------------------------------------------------------------------------

(g) "Voting Securities" means (a) any voting securities of the Company,
including, without limitation, any shares of common or preferred stock of the
Company, (b) any convertible or derivative securities that are exercisable for
or convertible into voting securities of the Company, including, without
limitation, any convertible debt, options, warrants or other rights to purchase
voting securities, and (c) any voting rights of the Company decoupled from the
underlying voting securities.

6. Mutual Non-Disparagement

(a) Subject to applicable law, each Party covenants and agrees that, during the
Standstill Period, or if earlier, until such time as the other Party or any of
its Representatives shall have breached this Section 6, neither it nor any of
its Representatives shall in any way publicly disparage, defame or slander, or
otherwise make any statement that constitutes an ad hominem attack on the other
Party or such other Party's Representatives (including any current officer or
director of a Party or a Party's subsidiaries who no longer serves in such
capacity at any time following the execution of this Agreement).

(b) For purposes of this Section 6, no actions taken by any director, agent or
other representative of a Party in any capacity other than on behalf of, and at
the direction of, such Party will be covered by this Agreement.

7. Confidentiality.

Concurrent with the execution of this Agreement, Altai Capital, Altai Management
and the Company are executing a Confidentiality Agreement by and between them,
in the form attached as Exhibit A hereto.

8. Securities Laws

Altai acknowledges that it is aware, and will advise each of its Representatives
who are informed as to the matters that are the subject of this Agreement, that
the United States securities laws may prohibit any person who has received from
an issuer material, non-public information from purchasing or selling securities
of such issuer or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.

9. Press Release

(a) Promptly following the execution of this Agreement, the Company and Altai
shall jointly issue a mutually agreeable press release (the "Press Release")
announcing certain terms of this Agreement in the form attached hereto as
Exhibit B.  Prior to the issuance of the Press Release and subject to the terms
of this Agreement, neither the Company nor Altai shall issue any press release
or make public announcement regarding this Agreement or the matters contemplated
hereby without the prior written consent of the other Party.

(b) During the Standstill Period, neither the Company nor Altai shall make any
public announcement or statement that is inconsistent with or contrary to the
terms of this Agreement.

--------------------------------------------------------------------------------

10. Expenses

The Company shall reimburse Altai for its reasonable, documented out-of-pocket
fees and expenses (including legal expenses) incurred in connection with the
subject matter of this Agreement, provided that such reimbursement shall not
exceed $65,000 in the aggregate.

11. Specific Performance

Each of Altai, on the one hand, and the Company, on the other hand, acknowledges
and agrees that irreparable injury to the other Party hereto would occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached and that such injury would
not be adequately compensable by the remedies available at law (including the
payment of money damages).  It is accordingly agreed that Altai, on the one
hand, and the Company, on the other hand (the "Moving Party"), shall each be
entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof, and the other Party hereto will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity. 
This Section 11 is not the exclusive remedy for any violation of this Agreement.

12. Severability

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.  It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable.  In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

13. Notices

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon confirmation of receipt, when sent by email (provided such
confirmation is not automatically generated); or (c) one (1) business day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the Party to receive the same.  The addresses such
communications shall be:

--------------------------------------------------------------------------------

If to the Company:

MobileIron, Inc.

490 E. Middlefield Road

Mountain View, CA 94043

Attn: Drew Hallin

e-mail:  dhallin@mobileiron.com

with a copy (which shall not constitute notice) to:

Morrison Foerster

425 Market Street

San Francisco, CA 94015

Attn:  Brandon C. Parris and Michael O'Bryan
E-mail: bparris@ mofo.com, mobryan@mofo.com

If to Altai or any member thereof:

Altai Capital Management, L.P.
4675 MacArthur Court, Suite 590
Newport Beach, C 92600
Attn:  Rishi Bajaj
Email: rbajaj@altai.com

with a copy (which shall not constitute notice) to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attn:  Aneliya Crawford
Email: Aneliya.crawford@srz.com

14. Applicable Law

(a) This Agreement and all claims and causes of action hereunder, whether in
tort or contract, or at law or in equity, shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to the conflict of laws principles thereof. 

(b) Each Party irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other Party or its
successors or assigns, whether in tort or contract or at law or in equity, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware).  Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts.  Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (i) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (x) the suit, action or proceeding in such court is brought in an
inconvenient forum, (y) the venue of such suit, action or proceeding is improper
or (z) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts. 

--------------------------------------------------------------------------------

15. Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery).

16. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries; Term

(a) This Agreement contains the entire understanding of the Parties with respect
to the subject matter of this Agreement.  There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings between the
Parties with respect to the subject matter of this Agreement other than those
expressly set forth herein. 

(b) No modifications of this Agreement can be made except in writing signed by
an authorized representative of each the Company and Altai.  No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by law. 

(c) The terms and conditions of this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns.  No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to Altai, the prior written consent of the Company, and
with respect to the Company, the prior written consent of Altai.

(d) This Agreement is solely for the benefit of the Parties and is not
enforceable by any other persons or entities.

(e) This Agreement shall terminate at the end of the Standstill Period, except
the provisions of Sections 1 [Board Matters and Related Agreements], 7
[Confidentiality], 8 [Securities Laws], 11 [Specific Performance], 13 [Notices],
14 [Applicable Law], and 16 [Entire Agreement, etc.], which Sections shall
survive such termination in accordance with their terms; provided, however, that
either Party may bring an action following such termination alleging a breach of
this Agreement occurring prior to the end of the Standstill Period.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

MOBILEIRON, INC.



By: /s/ Tae Hea Nahm                   
Name: Tae Hea Nahm
Title: Chairman

ALTAI CAPITAL MANAGEMENT, L.P.:


By: /s/ Rishi Bajaj                         
Name: Rishi Bajaj
Title: President & Chief Investment Officer

ALTAI CAPITAL MANAGEMENT, LLC:


By: /s/ Rishi Bajaj                         
Name: Rishi Bajaj
Title: Managing Member

RISHI BAJAJ


/s/ Rishi Bajaj                                 


Altai Capital Management, L.P. beneficially owns 7,950,075 shares of Common
Stock.  Altai Capital Management, LC. may be deemed to beneficially own
7,950,075 shares of Common Stock by virtue of being the general partner of Altai
Capital Management, L.P.  Rishi Bajaj may be deemed to beneficially own
7,950,075 shares of Common Stock by virtue of his control over Altai Capital
Management, L.P

[Signature Page to Cooperation Agreement]

--------------------------------------------------------------------------------
